Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to applicant’s amendment/remarks filed 08/09/21.
	Claims 7-26 are pending.
The following is an examiner’s statement of reasons for allowance:
Initially, note that non-elected species claims 9-14 and 19-24 have been examined and rejoined.
With respect to the prior art, the claims are allowed for the reasons set forth in the Reply filed 08/09/21.  Specifically, Suh et al does not disclose or suggest the instant structural limitation wherein a face parallel to the b-plane of the crystalline structure (i.e. the “a-c” face as indicated in Fig 13) of the first ELR material is bonded with the second layer of the modifying material.  In fact, the reference teaches away from the claimed orientation by specifying the a-axis oriented perpendicular to the additional layer(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 5, 2021